        Case 4:05-cr-00065-BMM Document 50 Filed 06/25/20 Page 1 of 2



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                    CR-05-65-GF-BMM
                Plaintiff,
      vs.

JOHN MICHAEL MERRILL,                                      ORDER

                Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on June 10, 2020. (Doc. 49.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Thomas v. Arn, 474 U.S. 140, 153-52

(1986). This Court will review Judge Johnston’s Findings and Recommendations,

however, for clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach.,

Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

      Judge Johnston conducted a revocation hearing on June 9, 2020. (Doc. 44.)

The United States accused Merrill of violating his conditions of supervised release

1) by consuming alcohol; 2) by using methamphetamine; and 3) by committing other

crimes. (Doc. 43). At the revocation hearing, Merrill admitted that he had violated

the conditions of his supervised release: 1) by consuming alcohol; 2) by using

methamphetamine; and 3) by committing other crimes . (Doc. 44.) Judge Johnston
          Case 4:05-cr-00065-BMM Document 50 Filed 06/25/20 Page 2 of 2



found that Merrill’s violations proved to be serious and warranted revocation, and

recommended that Merrill receive a custodial sentence of 14 months, with no

supervised release to follow. (Doc. 49.) Merrill was advised of the 14 day

objection period and his right to allocute before the undersigned. He did not waive

those rights. (Doc. 44.)

      The violations prove serious and warrant revocation of Merrill’s supervised

release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 49) are ADOPTED IN FULL.

       IT IS FURTHER ORDERED that Defendant John Michael Merrill be

incarcerated for a term of 14 months of custody, with no supervised release to

follow.

      DATED this 25th day of June, 2020.
